PER CURIAM.
This is a suit under Section 49151 to obtain an improvement patent on apparatus used in oil refining. The older apparatus consisted of a bundle of tubes enclosed in a shell or cylinder which was sealed at both ends. Oil was forced through the tubes and cooled by water in the cylinder. There was danger of leakage into the cylinder from the U-shaped connections at the ends of the tubes, creating the hazard of explosion. The principal novelty of the apparatus sought to be patented here stems from the fact that the sheets which hold the tubes in place are also used to seal each end of the cylinder. The joints in the U-shaped connections of the tubes protrude outside the cylinder so that any oil leakage escapes on the outside. This avoids the danger of explosion. Other novel features consist in mechanical improvements of the structure holding the tubes which make it easier to remove them from the shell for cleaning purposes.
The improvements appear to be an ingenious solution of the problem but we see no reason for disagreeing with the finding of the Patent Office and the lower court that they are combinations of various familiar devices which do not rise to the level of invention.
The judgment of the court below dismissing the complaint will, therefore, be
Affirmed.

 35 U.S.C.A. §63.